Name: 2014/822/EU: Decision of the European Parliament of 23 October 2014 on discharge in respect of the implementation of the budget of the Office of the Body of European Regulators for Electronic Communications for the financial year 2012
 Type: Decision
 Subject Matter: EU institutions and European civil service;  budget;  EU finance;  communications
 Date Published: 2014-11-21

 21.11.2014 EN Official Journal of the European Union L 334/88 DECISION OF THE EUROPEAN PARLIAMENT of 23 October 2014 on discharge in respect of the implementation of the budget of the Office of the Body of European Regulators for Electronic Communications for the financial year 2012 (2014/822/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the Office of the Body of European Regulators for Electronic Communications for the financial year 2012,  having regard to the Court of Auditors' report on the annual accounts of the Office of the Body of European Regulators for Electronic Communications for the financial year 2012, together with the Office's replies (1),  having regard to the Council's recommendation of 18 February 2014 (05849/2014  C7-0054/2014),  having regard to its decision of 3 April 2014 (2) postponing its decision on granting discharge for the financial year 2012, and the accompanying resolution,  having regard to Article 319 of the Treaty of the Functioning of the European Union,  having regard to the Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (4), and in particular Article 208 thereof,  having regard to Regulation (EC) No 1211/2009 of the European Parliament and the Council of 25 November 2009 establishing the Body of European Regulators for Electronic Communications (BEREC) and the Office (5), and in particular Article 13 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (6),  having regard to Commission Delegated Regulation (EU) No 1271/2013 of 30 September 2013 on the framework financial regulation for the bodies referred to in Article 208 of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (7), and in particular Article 108 thereof,  having regard to Rule 94 of, and Annex V to, its Rules of Procedure,  having regard to the second report of the Committee on Budgetary Control (A8-0011/2014), 1. Grants the Management Committee of the Office of the Body of European Regulators for Electronic Communications discharge for implementation of the Office's budget for the financial year 2012; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this decision and the resolution that forms an integral part of it to the Management Committee of the Office of the Body of European Regulators for Electronic Communications, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 365, 13.12.2013, p. 9. (2) OJ L 266, 5.9.2014, p. 353. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 298, 26.10.2012, p. 1. (5) OJ L 337, 18.12.2009, p. 1. (6) OJ L 357, 31.12.2002, p. 72. (7) OJ L 328, 7.12.2013, p. 42.